Case 1:20-cv-04343-SLC Document 8 Filed 06/17/20 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC eee ALLY FILED
SHAYEH DOV, DOC #:
DATE FILED: 6/17/2020
Petitioner,
-against-
BUREAU OF PRISONS,
20 Civ. 4343 (AT)
Respondent.
ORDER

 

 

ANALISA TORRES, District Judge:

On June 9, 2020, the Court set a briefing schedule on this petition for habeas corpus, and
directed Petitioner to serve his petition and the scheduling order on Respondent by June 10, 2020.
ECF No. 6. On June 15, 2020, Petitioner’s counsel filed an “affirmation of service” indicating that
on June 9, 2020, he sent the required documents to three email addresses associated with the Bureau
of Prisons. ECF No. 6.

Rule 4(1)(2) of the Federal Rules of Civil Procedure provides, in part, that “[t]o serve a United
States agency or corporation . . . a party must serve the United States ... .” Rule 4(1)(1) sets out the
procedure for service on the United States, and one of its requirements is that a party “deliver a copy
of the summons and of the complaint to the United States attorney for the district where the action is
brought—or to an assistant United States attorney or clerical employee whom the United States
attorney designates in a writing filed with the court clerk.” It does not appear that Petitioner
complied with those requirements, and as a result it is not clear if counsel for Respondent has been
made aware of this action. Respondent did not file a response to the petition by June 16, 2020, as the
Court’s order required.

Given the urgent nature of Petitioner’s allegations, and the importance of the Court’s hearing
Respondent’s position, it is ORDERED that:

1. By June 18, 2020:

a. Petitioner shall serve (A) a copy of the petition, (B) a copy of the Court’s June 9
order, and (C) a copy of this order on the United States Attorney’s office for this
district, following the procedures for accepting service of process used by that
office, and

b. Petitioner shall contact the United States Attorney’s office by telephone to inform
the office of this action.

2. By June 19, 2020, Petitioner shall file proof of service on the docket.
3. By June 24, 2020, Respondent shall file a response to the petition.
4. By June 26, 2020, Petitioner may file a reply.

 

SO ORDERED.
Dated: June 17, 2020 Oj-
New York, New York ANALISA TORRES

United States District Judge
